Citation Nr: 1736393	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-07 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right hip sub trochanteric bursitis.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to December 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran was scheduled for a video hearing in July 2017.  The Veteran did not appear for the scheduled hearing, and, to date, has failed to provide good cause.  See 38 C.F.R. § 20.702(d).   The request is therefore considered withdrawn.

The issue of service connection for posttraumatic stress disorder due to military sexual trauma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no competent evidence showing the Veteran's current right hip condition is related to service. 


CONCLUSION OF LAW

The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

To date, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection, Generally

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service Connection, Right Hip Sub Trochanteric Bursitis

The Veteran's service treatment records have been associated with the claims file and appear to be complete.  Upon entrance, the Veteran was found to have no disqualifying defects and was qualified for enlistment.  A physical profile, dated December 1981, notes tendonitis but fails to specify the affected tendon(s).  In September 1982 the Veteran reported having right hip pain for the past ten months and was given a diagnosis of sub trochanteric bursitis.  The Veteran's reason for separation was "parenthood of married service woman or sole parent", but, the Veteran's exit examination is not contained within the record.

The Veteran's VA outpatient treatment records have been associated with the claims file.  In an April 2001 physical examination at the Muncie VAMC, no issues involving the Veteran's right hip were noted.  Records from the Denver VAMC, dated July 2011 to April 2016, contain several examination reports wherein the Veteran's bursitis was evaluated and treated with both medication and various exercises.  In December 2012, the Veteran was diagnosed as having "serious hip arthritis."  In February 2014, the Veteran complained of worsening right hip and lower back pain.  An April 2016 x-ray performed at the Aurora VAMC revealed right trochanteric bursitis and acetabular osteoarthritis.  The Veteran again reported that her pain increases with activity and decreases while at rest.  In May 2016 testing at the Aurora VAMC revealed mild degenerative changes.

The Board notes that the Veteran has been diagnosed with degenerative joint disease, a condition for which presumptive service connection may be granted.  In this case, however, there is no evidence that the Veteran's degenerative joint disease had manifest to a compensable degree within one year of discharge from service, as required by 38 C.F.R. §§ 3.307 and 3.309(a), in order to be granted service connection on a presumed basis.

Medical records furnished by the Social Security Administration (SSA) have been associated with the claims file.  According to the SSA, the medical evidence revealed that the Veteran has tendonitis in the right hip, plantar fasciitis in right hip, and bursitis.  The tendonitis in the right hip is described as "military issue", but, it does not appear that this is a medical finding as to etiology.  Rather, it appears to be a restatement of the Veteran's own account of the injury.  The records provided by the SSA are absent any objective medical finding that the Veteran's right hip disability is related to service.

In November 2011, the Veteran was afforded a compensation and pension examination in order to assess the nature and etiology of her trochanteric bursitis of the right hip.  The examiner opined that the Veteran's condition "sounds more like intermittent sacroiliitis" and based this finding on the fact that bursitis related pain usually improves with activity, but the Veteran's reported pain increases with activity.  The examiner also pointed to the fact that there is no chronicity of treatment for the right hip following service, noting that the Veteran was not seen by a doctor for her right hip until 2011.  Also noted as a contributing factor was the Veteran's physically demanding job as baggage handler following service.  The examiner ultimately concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

To date, no medical treatment provider has concluded that the Veteran's right hip disability is related to an in-service event or injury.  There is no persuasive evidence of continuity of symptoms, as the Veteran's earliest VA treatment records from 2001-2002 time period show no complaints or history regarding the hip, although she sought medical treatment for a variety of other conditions.  As the evidence fails to establish that the Veteran's right hip condition is related to service, the evidence is not in equipoise, so the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for right hip disability is denied.


ORDER

Service connection for the Veteran's right hip disability is denied.


REMAND

In several outpatient treatment records from the Denver VAMC, the Veteran references PTSD related treatment she receives from Kaiser, since on or about May 2016.  In furtherance of VA's duty to assist the Veteran, a remand is necessary to provide the Veteran with the proper medical release documents and for VA to make reasonable efforts to obtain these medical records, as they may assist the Board in making a final decision in this case.

The Veteran reported to a VA examiner that she began receiving psychiatric treatment shortly after her discharge from service.  Currently, the earliest medical records in the file are dated approximately 20 years after service.  She should also complete releases authorizing VA to request her earlier psychiatric treatment records.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with release forms authorizing VA to request any private medical records she wants considered with her claim, including those from Kaiser and for any psychiatric treatment she received between her discharge from service and 2011.


2. After completion of the above, the issue should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


